The Honorable Mike Beebe State Senator 21 West Arch Avenue Searcy, AR 72143-5331
Dear Senator Beebe:
I am writing in response to your request for my opinion as to whether various hypothetical transactions involving ex-employees of the Arkansas Department of Finance and Administration, Office of Field Audit, would be prohibited by the ethical proscriptions set forth in A.C.A. § 19-11-701 etseq. The information you have provided suggests that the concerned party has already directed an apparently informal inquiry to John Theis, Assistant Commissioner of Revenue, which he now wishes this office to review.
The above referenced subchapter clearly establishes that this office is not authorized independently to address your request. Subsection19-11-715(b) of the Code, captioned "Duties of Director of Department of Finance and Administration," provides:
  ADVISORY OPINIONS. On written request of employees or contractors and in consultation with the Attorney General, the director may render written advisory opinions regarding the appropriateness of the course of conduct to be followed in proposed transactions. Such requests and advisory opinions may be duly published in the manner in which regulations of this state are published. Compliance with the requirements of a duly promulgated advisory opinion of the director shall be deemed to constitute compliance with the ethical standards of this subchapter.
This statute dictates that any advisory opinion on the matters set forth in your request issue from the Director of the Department of Finance and Administration, who will consult with this office if necessary. Consequently, I advise that you seek a formal written opinion on your request from the Director of the Department of Finance and Administration, 1509 West Seventh Street, Little Rock, Arkansas 72201.
Assistant Attorney General Jack Druff prepared the foregoing opinion, which I hereby approve.
Sincerely,
MARK PRYOR Attorney General
MP/JHD:cyh